[Cite as Robinson v. Ohio Dept. of Rehab. & Corr., 2010-Ohio-6679.]

                                      Court of Claims of Ohio
                                                                               The Ohio Judicial Center
                                                                       65 South Front Street, Third Floor
                                                                                  Columbus, OH 43215
                                                                        614.387.9800 or 1.800.824.8263
                                                                                   www.cco.state.oh.us




JAMES ROBINSON

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant

        Case No. 2010-09434-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                         FINDINGS OF FACT
        {¶ 1} 1)         Plaintiff, James Robinson, an inmate incarcerated at defendant’s
Mansfield Correctional Institution (ManCI), filed this action contending his CD player
was broken on January 31, 2010 as a proximate cause of negligence on the part of
ManCI staff in handling the device. Plaintiff noted his CD player was damaged beyond
repair when it was dropped by ManCI employee, Officer Aidt during the course of a cell
search.     Plaintiff requested damage recovery in the amount of $75.24, the total
replacement cost of a new CD player.                   Plaintiff submitted a receipt showing he
purchased a Sony CD player on July 17, 2007 for $75.24. The filing fee was paid.
        {¶ 2} 2)         Defendant filed an investigation report admitting liability for
plaintiff’s property damage, but disputing his damage claim. Defendant pointed out the
CD player was approximately two and a half years old at the time it was damaged and
should be considered depreciable property. Defendant stated “$25 is appropriate for
this situation considering the CD player is two and a half years old.”
        {¶ 3} 3)         Plaintiff filed a response advising that he would accept damages in
the amount of $66.48 for the value of the CD player.


                                CONCLUSIONS OF LAW
      {¶ 4} 1)    Negligence on the part of defendant has been shown in respect to
the issue of property protection. Billups v. Department of Rehabilitation and Correction
(2001), 2000-10634-AD.
      {¶ 5} 2)    The standard measure of damages for personal property loss is
market value. McDonald v. Ohio State Univ. Veterinary Hosp. (1994), 67 Ohio Misc. 2d
40, 644 N.E. 2d 750.
      {¶ 6} 3)    In a situation where a damage assessment for personal property
destruction based on market value is essentially indeterminable, a damage
determination may be based on the standard value of the property to the owner. This
determination considers such factors as value to the owner, original cost, replacement
cost, salvage value, and fair market value at the time of the loss. Cooper v. Feeney
(1986), 34 Ohio App. 3d 282, 518 N.E. 2d 46.
      {¶ 7} 4)    As trier of fact, this court has the power to award reasonable
damages based on evidence presented. Sims v. Southern Ohio Correctional Facility
(1988), 61 Ohio Misc. 2d 239, 577 N.E. 2d 160.
      {¶ 8} 5)    Damage assessment is a matter within the function of the trier of fact.
Litchfield v. Morris (1985), 25 Ohio App. 3d 42, 25 OBR 115, 495 N.E. 2d 462.
Reasonable certainty as to the amount of damages is required, which is that degree of
certainty of which the nature of the case admits. Bemmes v. Pub. Emp. Retirement
Sys. Of Ohio (1995), 102 Ohio App. 3d 782, 658 N.E. 2d 31.
      {¶ 9} 6)    Plaintiff has suffered damages in the amount of $50.00, plus the
$25.00 filing fee which may be reimbursed as compensable costs pursuant to R.C.
2335.19. Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62 Ohio
Misc. 2d 19, 587 N.E. 2d 990.


                                Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us
JAMES ROBINSON

        Plaintiff

        v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

        Defendant

         Case No. 2010-09434-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION


         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $75.00, which includes the filing fee.       Court costs are
assessed against defendant.




                                           DANIEL R. BORCHERT
                                           Deputy Clerk

Entry cc:

James Robinson, #521-775                   Gregory C. Trout, Chief Counsel
P.O. Box 788                               Department of Rehabilitation
Mansfield, Ohio 44901                      and Correction
                                           770 West Broad Street
                                           Columbus, Ohio 43222
RDK/laa
10/14
Filed 11/15/10
Sent to S.C. reporter 2/18/11